Order entered July 10, 2019




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                            No. 05-18-00822-CR

                           WILLIAM TRAVIS HENDRIX, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-82997-2017

                                                ORDER
        We REINSTATE this appeal.

        We abated the appeal for the appointment of counsel. On July 3, 2019, the supplemental

clerk’s record with the appointment was filed. We DIRECT the Clerk to list Hunter Biederman

as appellate counsel.

        Any amended or supplemental brief is DUE by August 19, 2019. If counsel decides to

adopt the brief filed on May 28, 2019, he may do so by filing a letter by August 19, 2019 stating

his intent to rely on the existing brief.

                                                           /s/   BILL PEDERSEN, III
                                                                 JUSTICE